298 S.W.3d 930 (2009)
Byron L. EAST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69829.
Missouri Court of Appeals, Western District.
December 22, 2009.
Byron L. East, pro se.
Jayne T. Woods, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Byron East appeals from the denial of his motion to reopen his Rule 29.15 post-conviction proceedings in which he claimed that he was abandoned by post-conviction counsel, that post-conviction counsel had a conflict of interest, and that the motion court improperly failed to conduct an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).